Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000724
                                                         08-FEB-2016
                                                         12:13 PM




                           SCWC-12-0000724

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                            HERBERT BROWN,
                   Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000724; CR. NO. 03-1-0926)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Herbert Brown’s

 Application for Writ of Certiorari, filed on December 26, 2015,

 is hereby rejected.

           DATED: Honolulu, Hawaiʻi, February 8, 2016.

 Barry L. Sooalo                  /s/ Mark E. Recktenwald
 for petitioner
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson